PER CURIAM.
Frederick Brown appeals the district court’s orders accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint and denying reconsideration of that order. We have reviewed the record and find no reversible error. Accordingly, we affirm both orders for the reasons stated by the district court. See Brown v. Metts, No. CA-99-1040-3-10BC (D.S.C. Oct. 4 & 31, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.